        Case 2:15-cr-20333-AJT-EAS ECF No. 79-7, PageID.896 Filed 07/10/20 Page 1 of 1




From:                              Shannon Moss
Sent:                              Tuesday, July 7, 2020 10:01 AM
To:                                Benton Martin
Subject:                           Martell Watkins


To whom this may concern:
     I am writing this letter in regards to Martell Watkins. Since he has been incarcerated I have witnessed a lot of growth
in him from the way he speaks to the way he participates in the upbringing of our children and the way he loves in
general. He has grown to be so much more patience and understanding as well as supportive. Though he has been gone
for five years now he still remains very active n our children’s lives n hasn’t missed a beat from birthdays n holidays to
their academic achievements. He connects with our girls on a level I have yet to achieve because they tell him n he tells
me thing like the boys who they are crushing on and girls they’re having problems with at school. That in its self amazing
me because before all of this he was the one telling them they would never date until they were in their 30s. Martell
constantly thinks about and puts others needs before his own and remains positive despite the many obstacles he has
faced throughout his incarceration. He has stayed out of trouble gotten n kept a job, continued his education and taken
numerous classes and courses to better himself and stay on the right path. We are all so proud of him and can’t wait to
have him back home out in the real world to continue his growth and keep going down the right road to success and to
be able to hold our now six year old daughter in his arms again! Not a day goes by that she doesn’t talk about and miss
her daddy and it’s nothing in this world she or I want more than for him to be able to hold her in his arms agains. So with
that we ask that you please find it in your heart and jurisdiction to suspend the remainder of his sentence and allow him
to come home to be the man and father he is destined to be.



                         Sincerely,
                  Shannon M Miss




                                                             1
